  Case: 2:19-cv-01677-EAS-KAJ Doc #: 3 Filed: 05/03/19 Page: 1 of 2 PAGEID #: 47




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                          EASTERN DIVISION AT COLUMBUS


Jordan Bailey

                       Plaintiff,

                vs

                                                     Case No. 2:19-cv-1677
Black Tie Management Company LLC et al.

                       Defendant,




                         CERTIFICATE OF MAILING BY CLERK


                Certified mail service has been done by the Clerk, U.S. District Court on

May 3rd, 2019. A copy of the Complaint and Issued Summons was sent to the following

location:



     Black Tie Moving Services LLC                  Black Tie Management Company LLC
C/O United States Corporation Agents, Inc.        C/O United States Corporation Agents, Inc.
          9900 Spectrum Drive                               9900 Spectrum Drive
       (7019 0160 0000 3537 6048)                        (7019 0160 0000 3537 6017)
Case: 2:19-cv-01677-EAS-KAJ Doc #: 3 Filed: 05/03/19 Page: 2 of 2 PAGEID #: 48




             Chris Hess                               James Dustin Black
        6208 Lakeshire Drive                         7 Winged Foot Place
         Dublin, OH 43017                            Brentwood, TN 37027
     (7019 0160 0000 3537 6055)                   (7019 0160 0000 3537 6062)




  Black Tie Moving Columbus LLC             Black Tie Moving Cleveland LLC
           C/O Chris Hess                            C/O Chris Hess
        6208 Lakeshire Drive                      6208 Lakeshire Drive
         Dublin, OH 43017                          Dublin, OH 43017
     (7019 0160 0000 3537 6079)                (7019 0160 0000 3537 6031)




  Black Tie Moving Cincinnati LLC
           C/O Chris Hess
        6208 Lakeshire Drive
         Dublin, OH 43017
     (7019 0160 0000 3537 6024)




                                          Richard W. Nagel, Clerk

                                          By:     /s/Donald A. Fitzgerald III
                                                Donald A. Fitzgerald III, Deputy Clerk
